Case 1:11-cv-10230-MLW Document 544 Filed 05/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ARNOLD HENRIQUEZ, MICHAEL T.
COHN,WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
Situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself, and JAMES
PEHOUSHEK-STANGELAND and all others
similarly situated,

Plaintiff

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendants.

ORDER

WOLF, D.J.

a ee ee eee

ee ee eee ee

eer eee ee ee

C.A. No.

C.A. No.

C.A. No.

11-10230-MLW

11-12049-MLW

12-11698-MLW

May 31,

2019
Case 1:11-cv-10230-MLW Document 544 Filed 05/31/19 Page 2 of 2

It is hereby ORDERED pursuant to Fed. R. Evid. 615 that,
except for the designated representative of each party, each
potential witness identified in the May 31, 2019 Order (Docket No.
543):

1. Shall not discuss this case, including but not limited
to his or her prospective testimony, with any other witness;

2. Shall be excluded from the courtroom when other
witnesses are testifying; and

3. Shall not after testifying tell any prospective witness
what he or she was asked or answered.

This Order shall not operate to prevent counsel from
conferring with a witness prior to his or her testimony. However,
unless protected by the attorney-client privilege or some other
applicable privilege, such communications may be explored on

direct and/or cross-examination of the witness.

Ceram £ SOY

UNITED STATES DISTRICT CRPRT
